Citation Nr: 1749909	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-33 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned at a February 2016 videoconference hearing.  A transcript of that hearing is of record.

In light of the medical examination conducted, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active service.

2.  Throughout the appeal period, pure tone thresholds for the right ear have not been 40 decibels or greater at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, nor have they been 26 decibels or greater for at least three frequencies, nor have speech recognition scores been less than 94 percent.  

3.  The Veteran's left ear hearing loss disability did not have its onset during active service, was not caused by an event, injury, or disease in active service, and did not manifest within one year of separation from active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in March 2010.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with multiple VA examinations, most recently in February 2017.  The examiners reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  Therefore, the Board finds that the VA medical opinions are adequate.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may also be established for certain chronic diseases, including sensorineural hearing loss, manifested to a compensable degree within a presumptive period following separation from service  38 C.F.R. §§ 3.307, 3.309 (2016).  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The failure to meet those criteria at the time of separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  38 C.F.R. § 3.303 (2016); Heuer v. Brown, 7 Vet. App. 379 (1995).

The Veteran contends that he has bilateral hearing loss due to excessive noise exposure in service.  At a February 2016 hearing, the Veteran reported that his occupational specialty during service was infantry, and that he was assigned to the mechanized outfit.  The Veteran reported that he was exposed to loud noise daily during the performance of duties driving armored personnel carriers.  The Veteran also reported being exposed to noise from gunfire and artillery.  The Veteran's service separation form shows that he served in light weapons infantry, and received the Combat Infantryman Badge in service.  His assertion of exposure to loud noise is consistent with the circumstances of his service.  Therefore, the Board concedes noise exposure as a result of the Veteran's duties during service.

The service medical records are silent as to any complaints, treatments, or diagnoses related to hearing loss or tinnitus.  Reports of medical examination conducted on entry to and separation from service show hearing within normal limits.

At a May 2010 VA examination, the Veteran reported exposure to artillery, aircraft, heavy equipment, weapon, and explosive noise during combat in service.  The Veteran reported that he did not have hearing protection in service.  The Veteran denied occupational or recreational noise exposure after service.  Audiometric testing showed the right ear was clinically normal, while the left ear had normal to mild sensorineural hearing loss.  The Board notes that the Veteran did not have hearing loss for VA purposes at the May 2010 VA examination, as the auditory threshold was not 26 or higher in at least three of the frequencies in either ear.  The examiner opined that any hearing loss found was not caused by or a result of in-service noise exposure.  The examiner noted that service medical records were silent as to complaints or a diagnosis of hearing loss, that audiometric findings at separation were within normal limits, and that the Veteran's hearing at the VA examination that day was near normal.  The examiner explained that based on current knowledge of cochlear physiology, there was no reasonable basis for the delayed onset of hearing loss due to acoustic trauma.  

At a February 2017 VA examination, the Veteran reported he was in combat during service, and that his job duties included exposure to loud noise from explosions, gunfire, and heavy equipment.  The Veteran reported he did not have ear protection during service.  The Veteran denied any occupational or recreational noise exposure before or after service.  Audiometric findings showed mild sensorineural hearing loss bilaterally.  The Board notes that only the left ear showed hearing loss for VA purposes.  The examiner opined that the hearing loss was less likely than not caused by or a result of service.  The examiner noted that audiometric findings at enlistment and separation indicated normal hearing bilaterally.  The examiner explained that while the Veteran currently showed sensorineural hearing loss, current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss indicated that there was no reasonable basis for delayed-onset hearing loss.  Since the Veteran only reported noticing hearing problems almost 30 years after service, the hearing loss was likely not due to any noise exposure in service.  

The Board finds that service connection for a bilateral hearing loss disability is not warranted.  Although the Board concedes that the Veteran was exposed to loud noise during service, the preponderance of the evidence is against a finding of a nexus between that noise exposure and a hearing loss disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The Veteran does not have hearing loss disability in the right ear for VA purposes.  Neither audiology examination showed an auditory threshold in the right ear at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater, or auditory thresholds for at least three of those frequencies of 26 decibels or greater.  Speech recognition scores were 94 percent or greater.  Service connection may be granted if there is a disability during or contemporary to the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, however, there is no objective evidence of a right ear hearing loss disability at any time during or contemporary to the pendency of this appeal.  The record does not contain any other audiology examination results.  Therefore, the objective evidence of record does not show right ear hearing loss for VA purposes.  38 C.F.R. § 3.385 (2016); Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made).  

Regarding the left ear, the Veteran's hearing was normal after service, and remained normal for years after separation from service.  The February 2017 VA examiner explicitly opined that it was less likely than not that the hearing loss was a result of or caused by noise exposure during service.  The examiner reviewed the entire medical record and took into account the lay statements by the Veteran in coming to that opinion.  However those statements did not provide objective evidence that the Veteran's current hearing loss disability was related to noise exposure in service.  The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board acknowledges the statements of the Veteran regarding the onset of the hearing loss disability, and finds the Veteran competent to report symptoms, such as hearing loss, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the issue in this case is outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the VA examination opinions to be the most probative and persuasive evidence of record.  The VA examiners have medical training, and reviewed all the available medical records, including the Veteran's statements about the exposure to hazardous noise during service.  The Veteran has not submitted any contrary objective evidence suggesting that the hearing loss disability was caused or aggravated by an in-service incident.  Furthermore, there are audiology reports of record showing that the Veteran did not meet the criteria for hearing loss disability for many years following separation from active service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection hearing loss disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


